DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Response to Amendment
This Office Action is in response to an amendment filed on 11/2/2022. As directed by the amendment, no claims were canceled, claims 1-3 were amended, and no new claims were added. Thus, claims 1-12 are pending for this application.
  
Drawings
 The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pivot” (claim 1 line 12), and “the pivot support portion comprises an elastic member” (claim 1 line 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
  
Claim Rejections - 35 USC § 112
 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

  Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites, as best understood (see rejection under 35 USC 112(b) below), that “[each of the air cells] is configured to directly press a person to be treated independently” in lines 2-4, however there is lack of original description for this limitation and it is unclear based on the drawings alone how this could be accomplished (e.g. bladder closest to plate 21 would have to contact leg through the bladder farthest from plate 21, and therefore contact would not be direct). As further evidence, applicant discloses in paragraph [0082] that the treatment element includes a restricting portion 12b that restricts expansion of cell in the direction intersecting surface of back plate 21 in the longitudinal direction of cell 11 which causes only expansion on the upper end side and a bellows-like motion. Thus, this added limitation does not seem to be previously disclosed in the originally filed description.
Claim 1 further recites “the pivot support portion comprises an elastic member” in line 20, however there does not appear to be support for this limitation in the original disclosure (and the feature is not present in the drawings, original or amended) and therefore the claim is rejected for introducing new matter.
The remaining claims are rejected due to dependence on a rejected base claim.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “and is configured to directly press a person to be treated independently” in line 3 is unclear whether this limitation is in reference to the “each of the air cells” in line 2, or the “treatment element” in line 2. For the purpose of examination, based on applicant’s disclosure (see rejection under 35 USC 112(a) above), the examiner has interpreted the limitation to be in reference to “the treatment element” and not “each of the air cells”.
The remaining claims are rejected due to dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Inada (US 2015/0313790) in view of Yoda (US 2007/0287941), Kawakami (US 5,695,451) and Kim (KR 20070064245, see attached machine translation).
Regarding claim 1, Inada discloses (Fig. 7-9) a treatment unit (treatment member 30) comprising: 
a treatment element (air cell 38) configured to press a person to be treated; 
a treatment part (comprising arm 37 and air cells 38) that includes the treatment element (see Fig. 8); 
an output shaft (output shaft 32) that extends in an axis and is configured to drive the treatment part (see shaft in Annotated Fig. 9 of Inada below); 

    PNG
    media_image1.png
    533
    874
    media_image1.png
    Greyscale

a drive part (motor 31) configured to rotate the output shaft; 
a swash plate eccentric cam (inclined cam 36) that is attached to the output shaft and is configured to rotate integrally with the output shaft (“integrally rotated with drive shaft 32”, see paragraph [0041]), a center of the swash plate eccentric cam is offset from the output shaft (see offset positioning of eccentric cam with respect to output shaft in Annotated Fig. 7 of Inada below),

    PNG
    media_image2.png
    799
    790
    media_image2.png
    Greyscale

wherein the treatment part is configured to, without rotating (massage mechanism 8 is provided with guide mechanisms which prevent arms 37 from being rotated with the drive shaft 32, and because drive shaft 32 rotates integrally with swash plate eccentric cam 36, the arms 37 are prevented from rotating with rotation of the swash plate eccentric cam), oscillate in a direction along the axis (arms 37 move closer and farther away from each other, see paragraph [0043]) and a direction intersecting the axis (paragraph [0043] discloses three dimensional motion possible, which includes motion in a front-back direction, which is shown in Fig. 8 to be perpendicular to the axis of the output shaft 32) along with rotation of the swash plate eccentric cam.
Modified Inada discloses a treatment element comprising two or more air cells (air cells 38) capable of expanding and contracting and configured to directly press a person to be treated independently (left and right sides provide independent pressing, paragraph [0045]), but does not disclose the air cells of a given treatment element are capable of expanding and contracting independently (Inada discloses independent contraction/expansion of left and right treatment elements, but not the bladders within each element).
However, Yoda teaches (Fig. 2) a treatment unit (6) comprises treatment elements (air cell 8 and air cell 9), where each of the treatment elements individually includes the air cell (air cell 8 and air cell 9), the air cell includes an independent supply and discharge port for the fluid (air cell 8 has supply and discharge port 16 and air cell 9 has supply and discharge port 17), and the air cell can independently expand and contract (each supply and discharge line includes a valve 18,19 that allows for different inflation/deflation timings of respective air cells to allow the cells to be independently inflated, see paragraph [0055]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the treatment unit of modified Inada to include comprises treatment elements where each of the treatment elements individually includes the air cell, the air cell includes an independent supply and discharge port for the fluid, as taught by Yoda, for the purpose of allowing the inflation/deflation of the elements to be in the direction of blood flow to facilitate returning venous blood the heart, thereby reducing swelling (paragraph [0055]).
	 Inada discloses a transmission plate (37a) that is connected to the swash plate (36) and is extending in a direction that intersects axis (see Fig. Annotated Fig. 7 of Inada above), but does not disclose the transmission plate comprises a pivot and pivot support portion; the pivot support portion supports the treatment part that is rotatable about the pivot. 
	However, Kawakami teaches (Fig. 3) a massage machine including a transmission plate (base plate 16) comprises a pivot (pin 16a) support portion (portion of base plate 16 having slot that pin 16a is fitted in that forms hinge/pivoting connection to support pole 17), the pivot support portion supports the treatment part that is rotatable about the pivot (see Fig. 3 and Col. 8 lines 18-28)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the massage machine of Inada to include the transmission plate comprises a pivot and pivot support portion; the pivot support portion supports the treatment part that is rotatable about the pivot, as taught by Kawakami, for the purpose of allowing the mounting angle of the treatment part (Col. 8 lines 18-28 of Kawakami), thereby improving customization of the therapy.
Modified Inada does not disclose the massage machine comprises an elastic member, wherein the pivot support portion comprises an elastic member that biases the treatment part along a rotation direction of the treatment part so that the treatment element is configured to press the person.
However, Kim teaches (Fig. 4) a massage machine comprising a pivot support portion (6) comprising an elastic member (spring 9), wherein the elastic member biases the treatment part (10) along a rotation direction (see rotation in Fig. 4) of the treatment element so that the treatment element is configured to press the person (see Fig. 4 and page 2 paragraph 2 of Kim).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the massage machine of modified Inada to include an elastic member wherein the pivot support portion comprises an elastic member that biases the treatment part along a rotation direction of the treatment part so that the treatment element is configured to press the person, as taught by Kim, for the purpose of allowing the massage machine to provide a therapeutic effect to user without causing injury (spring allows the treatment member to rotate outward when pressure applied overpowers spring loading).
Regarding claim 2,  Inada discloses the treatment part includes a support part (acting portion 37b) that includes a plate surface (surface of acting portion 37b that contacts air cell 38), the support part supports the treatment element (see Fig. 8), and the air cells (one or more air cells, paragraph [0045]) configured to expand and contract at least in a direction intersecting the plate surface according to supply and discharge of a fluid (paragraph [0045]), the air cells supported on the plate surface (see Fig. 8).
 Regarding claim 3, modified Inada discloses each of the air cells includes an independent supply and discharge port for the fluid (the modification of Inada to include indepednetn expansion/contraction taught by Yoda is made possible by the air cells having independent supply and discharge port. In Yoda, this is accomplished via supply and discharge port 16 of cell 8 and supply and discharge port 17 of call 9, see paragraph [0055] Yoda).

Claims 4-7, 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Inada (US 2015/0313790) in view of Yoda (US 2007/0287941), Kawakami (US 5,695,451) and Kim (KR 20070064245), and further in view of Canto (US 6,443,917).
  Regarding claim 4, modified Inada discloses (Fig. 1-9) a massage machine comprising: 
a pair of the treatment units (left and right treatment members 30) disposed symmetrically in right and left so as to be suitable for treatment on right and left sides of a body of a person to be treated (paragraph [0032]), but does not disclose a pair of the treatment units according to claim 1 (the treatment units of Inada do not each comprise an output shaft and drive part, as the treatment units of Inada share the same drive part (motor 31) and output shaft (shaft 32), see Fig. 7 Inada).
However, Canto teaches (Fig. 12-13) a pair of treatment units (left and right massage units shown in Fig. 12-13) each comprising an output shaft (shaft 22) and drive part (motor 1 and motor 12, respectively).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the treatment units of Inada such that each treatment unit comprises a drive unit and output shaft, as taught by Canto, for the purpose of allowing for independent massaging function on right and left sides of the body (Col. 8 lines 10-34).
Regarding claim 5,  modified Inada discloses the massage machine further comprises a seat part (seat portion 2) that includes a seat surface for the person to be treated (top surface of seat portion 2), wherein the seat part comprises an accommodation chamber provided below the seat surface (cover member 18 covers accommodation chamber that houses drive part, see Fig. 2 and paragraph [0036]), the drive part of each of the pair of treatment units is accommodated in the accommodation chamber (see Fig. 2-5 and paragraph [0036]).
Regarding claim 6, modified Inada discloses the seat part includes a seat surface lifting part (air cells 15 and 16) configured to lift and lower a part of the seat surface provided between the pair of treatment units (when air cells 15,16 expand, a part of the seat surface is lifted, and when air cells 15,16 contract, part of the seat surface is lowered), and wherein the seat part includes a seat surface support part (cover member 18) that supports the seat surface provided between the pair of treatment units at a lower side.
Regarding claim 7,  modified Inada discloses the seat surface lifting part includes at least a pair of right and left lifting cells (left and right air cells 15,16), each of the lifting cells includes a lifting end portion which is lifted and lowered in a direction intersecting the seat surface (portion of air cells 15,16 that expands/contracts), and a fixed end portion (portion of air cells 15,16 that is fixed to seat portion), and the lifting end portions are disposed on right and left inner sides of the pair of right and left lifting cells (see Fig. 1 of Inada).
Regarding claim 9, modified Inada discloses a footrest (footrest 4) having a groove portion suitable for putting a lower thigh of the person to be treated therein (se Fig. 1), and while modified Inada discloses air cells (17) configured to treat a calf of the person to be treated from a side of the groove portion, modified Inada does not disclose the treatment element is configured to treat a calf of the person to be treated from a side of the groove portion. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the air cells of Inada with the treatment elements of the combined Inada/Canto reference for the purpose of allowing the calves of the user to receive kneading massage like that being performed on the buttocks of the user (as opposed to simple compression massage from inflation/deflation of the single massage cell 17), as it has been held that simple substitution of one well-known massage element (air bladder of Inada reference) with another massage element (treatment element of combined Inada/Canto reference) would provide the expected result of providing a kneading massage to a user (see rationale for obviousness of a simple substitution of a well-known structure in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143(I)(B)).
Regarding claim 11, modified Inada discloses the drive part of each of the pair of treatment units is operable (conventionally defined and interpreted to mean “capable of being operated”) asynchronously (Canto discloses that the left and right treatment units can be independently operated, and therefore are “operable asynchronously” (e.g. massage machine can be operated so that only left side of user is massaged, and thus the left treatment unit is operated while the right treatment unit is off)).
Regarding claim 12, modified Inada discloses the drive part of each of the pair of treatment units includes an independent motor (Canto discloses each of the treatment units include a drive unit, in the form of a motor (motors 1 and 12, respectively)).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Inada (US 2015/0313790) in view of Yoda (US 2007/0287941), Kawakami (US 5,695,451),Kim (KR 20070064245) and Canto (US 6,443,917), and further in view of Lev (US 2012/0226207).
Regarding claim 8, modified Inada discloses a backrest part (backrest portion 3) that includes a backrest surface suitable for putting a back of the person to be treated thereon (see front surface of backrest portion 3 in Fig. 1), but does not disclose wherein the treatment element is configured to treat a back portion or a waist portion of the person to be treated on a front side of the backrest surface.
However, Lev teaches (Fig. 3-6) treatment elements (boltsers 54 having bladders 56,58,60,62) configured to treat a back portion of the person to be treated on a front side of the backrest surface (see paragraphs [0036]-[0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify backrest part of modified Inada to include treatment elements configured to treat a back portion or a waist portion of the person to be treated on a front side of the backrest surface, as taught by Lev, for the purpose of providing comfortable massage and support to a back portion of a user, thereby improving patient comfort while in seated position.
  
   Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Inada (US 2015/0313790) in view of Yoda (US 2007/0287941), Kawakami (US 5,695,451), Kim (KR 20070064245) and Canto (US 6,443,917), and further in view of Enami (US 2009/0227912).
 Regarding claim 10, modified Inada discloses a footrest (footrest 4) that includes a footboard portion suitable for placing a foot of the person to be treated thereon (bottom portion of footrest portion 4 that receives foot of user), but does not disclose wherein the treatment element is configured to treat a side portion of the foot of the person to be treated on an upper side of the footboard portion.
However, Enami teaches (Fig. 1-5) a footrest (footrest 5) including a footboard portion suitable for placing a foot of the person to be treated thereon (see footboard portion in Fig. 5) wherein a treatment element (lateral air cells 54) is configured to treat a side portion of the foot of the person to be treated on an upper side of the footboard portion (see paragraphs [0062] and [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the footrest of modified Inada to include a treatment element is configured to treat a side portion of the foot of the person to be treated on an upper side of the footboard portion, as taught by Enami, for the purpose of massaging the lateral and top of the foot, thereby improving patient comfort and allowing user to have feet massaged in a sitting position 
 
Response to Arguments
Applicant’s arguments filed 11/2/2022 have been fully considered.
 Regarding the drawings, applicant submitted an amendment to Fig. 3 on 5/13/2022 to overcome the drawing objection. However, the figure submitted appears to be identical to the Fig. 3 already submitted, therefore the drawing objection is maintained. Furthermore, applicant has not provided an amendment to the specification with the drawings, as is required for amendments to the drawings of this nature. Applicant has also introduced the limitation “pivot” (claim 1 line 12) in claim 1 that does not have support in the drawings, either.
Regarding rejection of claim 1, applicant argued that the amendments made to claim 1 place application in condition for allowance.
Examiner respectfully disagrees, and has provided reasoning in rejection made above (see point 17 above).  
Applicant’s arguments regarding allowability of dependent claims have been considered but are moot due to dependence on rejected base claim. 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785